DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitations which appear to lack adequate written description in the specification (112(a)). The specification fails to adequately support “presenting the plurality of generated search queries…ordered from least biased to most biased in a drop down menu.” .” Paragraph 35 recites “proposed search queries may be displayed in a drop down menu that allows the user to select a preferred search query...In at least one other embodiment, the confirmation bias elimination program …may select the proposed query terms with the lowest 
Claim 4 contains similar written description problems to those of claim 1. The query selected “based on the query having a lowest bias among the …suggested,” has inadequate written description support (see discussion above).
Dependent claims are being rejected as depending from rejection of parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).

Abstract Idea 101:


Analysis

Claims 1-20 recite a method for editing graphical object data. Claims 11-20 recite a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to implement the method. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).

Step 2A, Prong 1
Identifying…limitation:


Creating a dictionary…limitation:
- The specification describes this process in terms that are easily performable by a person - either entirely in the mind, or with the aid of pen and paper. The only real examples given are the “ingestion” of medical journals and the like – with undescribed if/then sentences or tables of information. These are activities that doctors or health professionals routinely perform when diagnosing a patient, or determining additional questions to ask based on a verbal complaint or description of symptoms. The labeling and mapping are performable by either keeping the causes and effects straight in one’s own mind (i.e. what you would expect of a medical school student), or by writing down causes and symptoms.
Determining the received…
- Again, this is simple looking or remembering the causes and effects as one would expect from a medical professional. Parsing itself has no particular technological meaning in the specification that would preclude it from encompassing or being a kin to a person reading medical journals and notes taken from them.
Generating a plurality…

Wherein the plurality of generated…are ordered…
- The specification never describes how this is accomplished. However, the BRI would encompass simple ranking or ordering of information (see PEG Example 37). Based on what is given in the specification, a person is capable of mentally determining whether questions are biased ranking statements based on an arbitrary assignment of bias value (i.e. this statement has two biased terms or causes, and another statement only has one biased term).
Step 2A, Prong 2
Presenting the plurality of generated suggested search queries to a user in a graphical user interface…drop down menu.
- GUI’s and drop-down menus are generic computing elements – ubiquitous in the computer field. At best, these limitations are a mere link to a particular field of use (i.e. GUI’s, see also MPEP 2106.05(h)). The presentation itself is a type of insignificant extra-solution activity (mere data gathering and outputting – see MPEP 2106.05(g), OIP’s presentation of offers).

Conclusion

27.    Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such 

	Regarding claim 15, the claim recites “computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media.” Paragraph 17 provides a disavowal statement, but it is directed to “computer readable storage media.” The claimed term – computer readable tangible storage media – does not appear in the specification. The specification provides no guidance for whether or not computer readable tangible medias are included within computer readable storage media, or are something different. As such, this claim is not directed to one of the statutory categories of invention (see MPEP 2106.01). The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.
Regarding claim 16-20, these claims are directly depending upon the respectively rejected independent claim 15 which has rejected based on 35 U.S.C 101, thus these claims are also rejected under 35 U.S.C 101 for carrying same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs et al. (U.S. Pub. No. 2009/0076839 A1) in view of Puente et al. (“Extraction, analysis and representation of imperfect conditional and causal sentences by means of a semi-automatic process”; ISBN (ELECTRONIC): 978-1-4244-6921-5; ISBN (PAPER): 978-1-4244-6919-2; Publication date: 01-Jul-2010), further in view of Sanghai et al. (U.S. Pub. No. 2015/0294029 A1) and Horvitz et al. (U.S. Pub. No. 2016/0224666 A1).
Regarding claim 1, Abraham-Fuchs teaches a processor-implemented method for eliminating confirmation bias in a user search query (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3]), the method comprising: 
identifying a field associated with a user-entered search query (receiving the search terms from user interface, paragraph [0027]; selecting the ontology domain based on search term, paragraph [0028], paragraph [0029], line 1-2, paragraph [0030], paragraph [0059], 1-6, noted, the ontology domain associated with search term is interpreted as a field associated with a user-entered search query).
Abraham-Fuchs does not explicitly disclose: creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect 
labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information.
Puente teaches: creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields (causality and conditionality are strongly related, page 1, right column, last paragraph; the canonical form of causality is ‘A cause B’ and the typical form of conditionality is ‘If A then B’, page 2, left column, 1st and 2nd paragraph; extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first paragraph; page 4, left column, Fig. 3, page 4 illustrate the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’; in conjunction with identifying a field associated with the received user-entered search query of Abraham-Fuchs as explained above, it teaches creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields as claimed);
labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information (Fig. 3 illustrates the causal relation summary of the parsed terms 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields; labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information into semantic search of Abraham-Fuchs.
Motivation to do so would be to include creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields; labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information to provide automatic information based on causal relations was some medical text (Puente, Abstract).
Abraham-Fuchs as modified by Puente further teach:
determining the received user-entered search query relates to an effect by parsing the created dictionary (Puente teaches extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first 
identifying one or more causes associated with the effect by parsing the created dictionary (Puente, Fig. 7, page 5, illustrates the cause-effect based on causal relation summary in Fig. 3); 
and generating a plurality of suggested search queries based on the one or more identified causes, wherein each suggested search query expressly mentions each cause associated with the effect (Abraham-Fuchs, Paragraph [0033], paragraph [0038], line 10-14, paragraph [0042], line 4-6, paragraph [0045], paragraph [0059], paragraph [0063], line 1-10, identifying the related terms A, B and C in regards to ontology domain or classification then use those terms for searching).
Abraham-Fuchs as modified by Puente do not explicitly disclose: presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu.
Sanghai teaches presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least […] to most […] in a drop down menu (paragraph [0041], displaying suggested queries within the cascade dropdown menu; the ranking of query suggestions is 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least […] to most […] in a drop down menu into semantic search of Abraham-Fuchs.
Motivation to do so would be to include presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least […] to most […] in a drop down menu such that the suggestions may be ranked based on the bias measures (Sanghai, paragraph [0034], line 22-23).
Abraham-Fuchs as modified by Puente and Sanghai do not explicitly disclose: said order from least bias confirmation to most bias confirmation.
Horvitz teaches: said order from least bias confirmation to most bias confirmation (Fig. 5B, paragraph [0074], [0080], having results least potential bias earlier; also it visual indicator include normative base rate [unbiased] in form of annotation, noted, as Fig. 5B illustrates the normative base rate term [opposite of bias term] as ‘muscle fatigue’ while the bias term ‘heart attach’ is near the bottom; also see paragraph [0022]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said order from least bias confirmation to most bias confirmation into semantic search of Abraham-Fuchs.

Regarding claim 2, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the dictionary comprises a web of a plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes (Puente, Fig. 12, page 7 illustrates the connecting nodes as either cause/effect and its relation).
Regarding claim 3, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 1, further teach selecting a query of the generated plurality of suggested search queries (Abraham-Fuchs , paragraph [0063], line 1-10, selecting related term for searching one or more document, which is interpreted as selecting a query of the generated plurality of suggested search queries); and executing the selected query in the open-ended search tool (Abraham-Fuchs  ,paragraph [0063], paragraph [0064], transmitting the results of the search using the related terms ,which is interpreted as executing the selected query in the open-ended search tool).
Regarding claim 4, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the query is selected based on the query having a lowest bias among the generated plurality of suggested search queries (Sanghai teaches identifying and determining ranked query suggestions based on bias measures, paragraph [0032], [0090]-[0091], [0101]-[0103]; in conjunction with the teaching of Horvitz as having results least potential bias earlier; also it visual indicator include normative 
Regarding claim 5, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the identified field is an area most closely related to the user-entered search query (Abraham-Fuchs, paragraph [0033]-paragraph [0036], line 1-7, paragraph [0059], line 1-6, selecting the domain related to the search term, which is interpreted as wherein the identified field is an area most closely related to the user-entered search query).
Regarding claim 6, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords (Abraham-Fuchs, paragraph [0027], paragraph [0044], the received search terms includes ‘symptoms of severe fever’, ‘Jan has a high temperature’, ‘high temperature’ or ‘temperature’; further note, the search term define the information that a user to attempt to locate; as indicated in paragraph [0044], the search term might be specific search term as V47.1, which teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords as claimed).
Regarding claim 7, Abraham-Fuchs as modified by Puente, Sanghai and Horvitz teach all claimed limitations as set forth in rejection of claim 1, further teach wherein creating the st and 2nd paragraph; extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first paragraph; page 4, left column, Fig. 3 illustrate the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’, page 4, right column); labeling the identified one or more cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information (Puente teaches Fig. 3 illustrates the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’, page 4, right column; storing the causal relationship summary represents the output of the program’s analysis, Fig 4 illustrates the mapping of concept ‘lung cancer’ as the cause of effect concept ‘complication (shortness breath)’, page 4, right column).
As per claims 8 and 15, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 9-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-7 respectively and are similarly rejected.
As per claims 16-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-6 respectively and are similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Horvitz).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168